Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 11 June 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 10.
My Dear Wife.
Gothenburg 11. June 1814.

My last Letter accounted regularly for my progress from Stockholm, only as far as Oerebro, where I arrived, at 11. O’Clock on Friday Evening 3. June. My Servant according to my directions had waited for me there—I immediately made up his ticket or Marche-route for the next day; allowing for the Stages, at the same rate of time that I had untill then found necessary. I dispatched him immediately after my own arrival, and stopp’d at Oerebro myself, untill five, on Saturday Morning. I then proceeded, and drove the first four Stages, in precisely the time I had allowed for them—At the first I found a want of punctuality at the Post-house—The horses were not there at the time for which they had been ordered, and I was obliged to wait for them half an hour—But the Village Church Clock was in league with the Peasants who furnished the Horses, and struck six, when they arrived, although it was really a full half hour later—For this there was no remedy; I had my waiting for my pains; but when afterwards I fell again in arrears myself, as you will shortly hear, I found the Clocks, the Peasants and the Postmasters, as prepared to outstrip by half an hour the real pace of Time, as they were to clip his wings, and stay his steps, to the standard of their own neglect when they had fallen behind him—I soon found out the principle of this system of tactics, and had occasion to remark the address of the Peasants in evading the parts of the Royal Ordinances, in favour of the traveller, as well as their eagerness and stubborness in availing themselves to the last Schilling of the other Parts of the same Ordinances, the object of which is to favour them—The Ordinances require them to have their horses ready at the times indicated in the fore-runners ticket; and to wait the arrival of the traveller four hours—For the first hour of waiting they are allowed nothing; but for the three succeeding hours, the travellers if retarded, must pay for the waiting-money, or detention, at the rate of so much by the hour for each horse, and the three hours, give them a claim to double the whole fare of the Stage, and sometimes more—They reduce the hour which they are required to wait, to nothing, either by being half an hour behind the real Time themselves, or, when they wait for the Traveller, half an hour before it—Of both which I had examples on this second day of my Journey from Stockholm—At the fourth Stage from Oerebro, named Bodarne, the road which untill then had been fine, became indifferent, and the Country which had been level became mountainous—They gave me at the Post-house, of four horses, one that was lame, and one broken-winded—After proceeding about half a Swedish Mile I found it impossible to get along with them, and was obliged to send back for two more; which caused a detention of two hours—A second Stage further, the same thing happened again—Even with the six horses, I was double the time in getting through, that I had allowed; and thus, it was 7 O’Clock on Sunday Morning, when I reached the Post-House, where I should have arrived at 11. on Saturday Night.
I had still about 14 Swedish Miles or 140 Versts before me to Gothenburg; it was morning, and my Servant who had waited for me at the appointed place, had not the advance of a Night before me, to order the horses. It was obviously impossible for me to reach my destination that Evening—If I travelled the whole Night again, I could not reach Gothenburg, before 9 or 10 O’Clock on Monday Morning—If I stopp’d that Night to repose, it would be 3 or 4 in the afternoon on Monday, before I should come to my Journey’s end—I had travelled two whole Nights out of three, and had stopp’d only six hours of the third. My Driver was so completely worn down with fatigue, that he was continually dropping asleep upon his Seat. On consulting my Post-Book I found that by allowing myself the whole day of Monday, and adding on two Swedish Miles to the distance, I could attain the double object of resting that Night, and of visiting the celebrated Canal and Water–falls of Trolhätta, which are among the greatest Curiosities of Sweden, and even of the North of Europe—I immediately changed my list of Stages, and reached Trolhätta, where there is a very good inn, about 10. O’Clock on Sunday Evening.
From five to nine, on Monday Morning, I was viewing the Falls and the Canal, with its eight Locks, all cut and blown out of the solid Rock. The former, I recognized immediately as a very antient acquaintance: for in January 1783 I had travelled from Gothenburg to Trolhätta, merely for the purpose of seeing them—There are several Falls, the highest of which is 66 feet perpendicular—The Canal is about two English Miles long, 22 feet wide and 8 feet deep—The eight locks from a descent of 150 feet; there were several Vessels passing through them, and I saw the whole process of their descent—All this was entirely new to me; the work having been commenced since my former visit, and completed in the year 1800—There is a Man whose occupation is to shew all the remarkable objects of the place to strangers—I found him already engaged by a party of Gentlemen and Ladies from Gothenburg; and we all went round in Company, together—This exhibitor keeps a Book, like those which you remember we used to find at similar places in Silesia, and I was gratified to find a large proportion of the names inscribed in it were of Americans—An Englishman of the Smelfungus family, had already made the remark, though not precisely with the same temper—His record in the Book was a dismal complaint against the Inn, the Landlord, the Cicerone himself the owner of the Book, the bad fare, the bugs, fleas, Americans, and other like annoyances, which had made him as he stated, pay dearly for the pleasure of seeing the rival Wonders of nature and Art which the place displayed.
During the remainder of the day, I came from Trolhätta, the distance of which from this City, is eight Swedish Miles, and I arrived here between 10 and 11. in the Evening; having been one day longer upon the Journey, than I had calculated, previous to my departure from Stockholm—I had the advantage of fine Weather, and the Roads in general are good—But the Dormeuse is not the Carriage for a Mountainous Country, and it was so unusual a Spectacle on this road, that it assembled a crowd of gazers, at almost every Stage, where I stopp’d.
You have now a faithful, and may you not find it a tedious Chronicle of my journeyings, both by Land and Sea, since I left you—I found here at Gothenburg a large number of our Countrymen, and some of them have been so sociable, that my time for writing has been shortened more than is exactly convenient.—There are several Vessels ready to sail for the United States; but the British Admiral has declared a Blockade of the whole Coast, without excepting the Ports of the Eastern States as they did last year.
Mr Russell arrived here from Stockholm last Evening, and our intention is to embark in the John Adams, with the first fair wind—We shall land, perhaps at the Texel; or at any other place on the Coast of Holland or of Flanders within a reasonable distance of our new destination.—Address your letters, untill you hear from me again, as I have already requested, under cover to Messrs: W. & J. Willink Amsterdam.—They will forward them to me, wherever I may be.
The Post, last Evening brought me your Letter of 27. May which I have numbered 7. because I infer, from one passage in it, that between that of 19. May, the last that I had previously received, and this one, there is yet an outstanding Letter, which you sent to Reval, but which did not arrive there, untill after I sailed for Stockholm—I hope I shall still receive it somewhere, and at some time; for you know not what a Treasure every one of your Letters is to me—Charles too is a very valuable correspondent, and I shall be punctual in answering his Letters.
Mr Hall and Mr Strong tell me that I have grown fat since they saw me at St: Petersburg—The change of air and Scenery has certainly been of service to my health. As to my Spirits, they are well enough  this removal to Ghent frets upon them, perhaps more than it ought—But I am resolved to keep my dolefuls, as much as possible to myself.—I shall write you again, before I sail—I will thank you to send the two enclosed Letters, with my Compliments to the Pere General des Jesuites.—I write also by this Post to Messrs: Raimbert. / Ever affectionately your’s A.
2. O’Clock P. M.
We are to go on board the ship this Evening. If we sail to-morrow Morning I hope my next will be from Amsterdam—If Smith has not embarked, he had better not come here—The Swedish Vessels will now take no American Passenger—Dear Charles, I have not now one moment to answer your Letter—But it shall not be forgotten.
